Hart, J., (after stating the facts). Our Constitution, art. 16, § 5, provides that “all property subject to taxation shall be taxed according to its value, that value to be ascertained in such manner as the General Assembly shall direct, making the same equal and uniform throughout the State.” Hence it will be seen that the taxing power is' a legislative function, and that, subject.to constitutional restrictions, the action of the Legislature is supreme. Board of Equalization Cases, 49 Ark. 518; Prairie County v. Matthews, 46 Ark. 383. In the exercise of its province in providing the means and agencies for ascertaining the valuation of property for taxation, the Legislature passed an act providing for a county board of equalization. After prescribing the powers and duties of the board in regard to the equalization of property for taxation, it provides that any person aggrieved by the action of the board may apply to the comity court for relief. Section 6999, of Kirby’s Digest, which is a part of the act, reads as follows: “The board of equalization shall attend at said term of said court and show cause, if any they can, why such valuations were raised in cases where complaint is made of such increase. The county court shall hear and determine all complaints made by the owners or agents of such property and approve or reject the action of said board as the facts may warrant, and such action of the county court shall be final unless the owner or agents of such' property as make complaint shall take an appeal to the circuit court.” . It will be seen that no right of appeal from the judgment of the county court is given except to the owner of the property, upon whose complaint the court has acted. “The courts, either of common law or of equity, are powerless to give relief against the erroneous judgments of assessing bodies, except as they be specially empowered by law to do so.” Cooley on Taxation, vol. 2, p. 1382; Desty on Taxation, vol. 1, p. 605. The text is supported by numerous adjudicated cases from many of the States, and the rule is of general application. See, also, Board of Equalization Cases, 49 Ark. 518; Clay County v. Brown Lumber Co., 90 Ark. 413; Wells Fargo & Company’s Express v. Crawford County, 63 Ark. 576. In support of their contention that plaintiffs are entitled to the injunctive relief prayed for in their bill, learned counsel have cited us to many cases where courts have held that the individual taxpayer, setting up facts which constitute fraud in the assessment of his property, or facts which show the assessment to be illegal, may seek relief in equity; but the decisions in those cases are based upon the ground that the facts alleged constitute a taking of the taxpayer’s property without due process of law, and the illegal or fraudulent proceedings cast a cloud upon his title. We have been cited to no case, and believe there are none, where, in the absence of statute conferring it, the State would be entitled to injunctive relief on account of the dereliction of its officers, to whom it has entrusted the duty of ascertaining the valuation of property for taxation. The Legislure having provided the agencies for the assessment of property for taxation and the manner of its exercise, the action of such officers is conclusive on the State in the absence of a statute to the contrary ; and the courts have no power to supervise and correct the assessments made 'by them. Again, it is contended that the State Board of Tax Commissioners have the right to seek relief prayed for under the facts stated in their complaint. They rely on section n of the acts of Arkansas, 1909, c. 257, creating the State Tax Commission, to sustain their contention. The section referred to is copied in the opinion in the case of Bank of Jonesboro v. Hampton, 92 Ark. 492, and need not be copied here. In that case w>e held that the State board, being a creature of the statute, had no powers except such as are expressly or by necessary implication, given it, and that the supervisory control, given by the section referred to, was only to the extent of collecting information to be used by the State board for the purpose of enabling its members to discharge their duties in a more intelligent and efficient manner ; and also for the purpose of collecting data to be furnished to the Legislature for its information in framing such legislation on the subject of ascertaining the valuation of property for taxation as it may deem necessary. From the views expressed, it necessarily follows that the action of the chancellor in sustaining the demurrer was correct, and the decree will therefore be affirmed.